Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed on 09/14/2022 the previous objection of claims 15 and 17 has been withdrawn.
Due to the amendments filed on 09/14/2022 the previous rejection of the claims 10-14 and 16 under 35 USC 112 have been withdrawn.
Applicant's arguments filed on 06/07/2022 have been fully considered but they
are not persuasive.
Applicant argues:
At p. 3 paragraph 4 last sentence, applicant point out that Chou fails to teach or suggest the capturing agent is thiabendazole (TBZ), a pathogenic virus or bacteria.
Examiner agrees that Chou is silent with respect to the “capturing agent is thiabendazole (TBZ), a pathogenic virus or bacteria”. To resolve this missing limitation, the examiner introduces the art of Chou, S. et al. US 20140154668 A1 (hereinafter Stephen). See the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, S. et al. U.S. Patent No. US 20160003817 A1 (hereinafter Chou) and in view of Zijlstra, P. et al. U.S. Patent No. US 20170328894 A1 (hereinafter Zijlstra), and in further view of Chou, S. et al. U. S. Patent No. US 20140154668 A1 (hereinafter Stephen).
Regarding claim 1, Chou teaches a substrate including a three-dimensional (3D) nanoplasmonic composite structure (See Fig. 3(B) in Chou.), the substrate comprising: 
a base substrate (This corresponds to item 110 in Fig. 3(A) and mentioned in paragraph [0076], lines 3-4 in Chou as “substrate 110”.); of nanostructures formed on the base substrate (see item 120 in Fig. 3(B), which is “a pillar body 120” mentioned in paragraph [0076], line 7 in Chou.) and a 3D nanoplasmonic composite thin film (This pertains to item 130 which is the “metallic disc 130” cited in paragraph [0076], line 7 and item 160, which is “the capture agents 160” in paragraph [0085] in Chou.) formed on the nanostructures and composed of a plasmonic nanostructure (The plasmonic nanostructure corresponds to item 130 in Fig. 3(B) in Chou.) and a target molecule (See Abstract line 9.). Chou teaches the base substrate comprises a plurality of nanostructures (see item 120 in Fig. 3(B), which is “a pillar body 120” mentioned in paragraph [0076], line 7 in Chou.). 
However, Chou does not teach the nanostructures contain metal. 
Zijlstra, from the same field of endeavor as Chou, teaches a plurality of metal-containing nanostructures formed on the base substrate (This corresponds to item 100 in Fig. 1A, which is the “protrusion 100” mentioned in paragraph [0036], line 3 in Zijlstra. The protrusion is made of gold nanorod cited in paragraph [0036], line 24 in Zijlstra and it’s on the base substrate 102. A plurality of metal-containing nanostructures formed on the base substrate is shown in Fig. 5 item 500 in Zijlstra.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Zijlstra to Chou to have a plurality of metal-containing nanostructures formed on the base substrate in order to enable high single-molecule sensitivity (See paragraph [0036], lines 25-26 in Zijlstra.).
Chou when modified by Zijlstra is silent with respect to wherein the target molecule is thiabendazole (TBZ), a pathogenic virus or bacteria.
Stephen, from the same field of endeavor as Chou, teaches wherein the target molecule is thiabendazole (TBZ), a pathogenic virus or bacteria (See p. 25 claims 70, 76 and 77.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Stephen to Chou when modified by Zijlstra to have wherein the target molecule is thiabendazole (TBZ), a pathogenic virus or bacteria in order to detect and quantify microorganism from the environment (See paragraph [0164] lines 7-9.).
Regarding claim 2, Chou teaches the substrate of claim 1, comprises: at least one of a plurality of nanopillars and a plurality of nanoprotrusions spaced apart from one another and formed on the base substrate (See Fig. 3(B) in Chou. In Fig. 3(B) in Chou, it shows item 120, which represents the plurality of nanopillars and a plurality of nanoprotrusions spaced apart from one another and formed on the base substrate 110.); and a metal-containing thin film (This corresponds to item 130 in Fig. 3(B) in Chou.) formed on a surface of the at least one of the plurality of nanopillars and the plurality of nanoprotrusions (In Fig. 3(B) in Chou, it shows item 130 is formed on the surface of item 120.), and the metal-containing thin film is made of Au (Fig. 3(B) in Chou, shows item 130 is made of Au.) or an alloy thereof. 
However, Chou is silent with respect to the plurality of metal-containing nanostructures.
Zijlstra, from the same field of endeavor as Chou, teaches a plurality of metal-containing nanostructures (This corresponds to item 100 in Fig. 1A, which is the “protrusion 100” mentioned in paragraph [0036], line 3 in Zijlstra. The protrusion is made of gold nanorod cited in paragraph [0036], line 24 in Zijlstra and it’s on the base substrate 102. A plurality of metal-containing nanostructures formed on the base substrate is shown in Fig. 5 item 500 in Zijlstra.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Zijlstra to Chou to have a plurality of metal-containing nanostructures in order to enable high single-molecule sensitivity (See paragraph [0036], lines 25-26 in Zijlstra.).
Regarding claim 6, Chou teaches the 3D nanoplasmonic composite thin film has a thickness of 1 nm to 100 nm (This pertains to the “thickness of the disc is from 1 nm to 500 nm.” cited in paragraph [0102], line 14 in Chou. The thickness of the claim is within the range of the teaching of Chou.).
Regarding claim 7, Chou teaches the 3D nanoplasmonic composite thin film is formed by a solution process (This corresponds to “in a solution” cited in paragraph [0092], line 10 in Chou.).
Regarding claim 8, Chou teaches the 3D nanoplasmonic composite thin film is formed by electrochemical deposition (This pertains to “electrochemical deposition” cited in paragraph [0040], line 6 in Chou.).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Zijlstra, and Stephen as applied to claim 1 above, and further in view of Park, S. et al. WO 2016048053 A1 (hereinafter Park).
Regarding claim 3, Chou does not teach the plasmonic nanostructure is a metal-containing nanoparticle.
Park, from the same field of endeavor as Cooper, teaches the plasmonic nanostructure is a metal-containing nanoparticle (See item 150 in Fig. 3, which is “the metal-containing nanoparticles 150” in paragraph 218 in Park.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Park to the modified device of Chou to have the plasmonic nanostructure is a metal-containing nanoparticle in order to optimize the local plasmon resonance (See paragraph 218 in Park.).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Zijlstra, and Stephen as applied to claim 1 above, and further in view of Holmes, S. et al. U.S. Patent No.  US 20180340204 A1 (hereinafter Holmes).
Regarding claim 9, the modified device Chou does not disclose the 3D nanoplasmonic composite thin film is porous.
Holmes, from the same field of endeavor as Chou, teaches the 3D nanoplasmonic composite thin film is porous (This corresponds to “a binding of an enzyme 32 is provided on the nanoporous coating 30” in paragraph [0057] lines 1-3 and shown in Fig. 12 items 30 and 32 in Holmes.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Holmes to the modified device of Chou to have the 3D nanoplasmonic composite thin film is porous in order to function as a filter permitting limited access paths to the nanorods (See paragraph [0056] lines 6-7 in Holmes.).
Claims 10, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Zijlstra, and Stephen as applied to claim 1 above, and further in view of Rubinstein, I. et al. WO 2008068758 A1 (hereinafter Rubinstein).
Regarding claim 10, Chou discloses an electrochemical deposition-Raman analysis integration system (This refers to Fig. 1, which is “the device and systems for the method of enhancing assay sensing and reducing assay incubation time by electric bias, local electric field and gradient enhancing nanostructures, and ph value control” in paragraph [0030], lines 1-4 in Chou.) comprising: a base substrate (This corresponds to item 201 in Fig. 1, which is “The sensing amplification layer (SAL) 201” cited in paragraph [0030], line 6 in Chou. The structure of item 201 is shown Fig. 3 which has a substrate 110.) an electrochemical cell (Fig. 1 in Chou shows an electrochemical cell.) configured to accommodate an electrolyte solution (The electrolyte solution corresponds to Fig. 11a, which contains the analytes and a negatively charged IgG, described in paragraph [0040] in Chou.) and the base substrate (This corresponds to the Au electrode in Fig. 11b in Chou and described in paragraph [0040] in Chou.); and a counter electrode (This corresponds to element 203, which is the “counter electrode 203” cited in paragraph [0092], line 8 in Chou.) provided in the electrochemical cell; a power supply source configured to apply a voltage (This corresponds to element 204 in Fig. 1, which is the “the power supply, 204” mentioned in paragraph [0030], lines 8-9 in Chou. Fig. 1 shows the power supply apply voltage to the two electrodes, item 201 and item 203.) between the counter electrode (This pertains to item 203 in Fig. 1 in Chou.) and the metal-containing nanostructure, which serves as a working electrode (This corresponds to item 201 in Fig. 1 in Chou.); a light source configured to emit light to the base substrate (This corresponds to “a light source that illuminate the enhancement layer” in p. 13, claim 29(b) in Chou. The enhancement layer represents the base substrate.); and a detector (This corresponds to the “A cooled CCD” mentioned in p. 11 paragraph [0154] line 1 in Chou. The CCD can also measure Raman scattering mentioned in claim 19 in Chou.) configured to detect a Raman spectral signal (This pertains to the “Raman scattering.” mentioned in p. 12 claim 18.).  
However, the modified device of Chou is silent with respect to having a metal-containing nanostructure formed thereon as set forth in claim 1, a detector, and a reference electrode.
Zijlstra, from the same field of endeavor as Chou, teaches having a metal-containing nanostructure formed thereon as set forth in claim 1 (This corresponds to item 100 in Fig. 1A, which is the “protrusion 100” mentioned in paragraph [0036], line 3 in Zijlstra. The protrusion is made of gold nanorod cited in paragraph [0036], line 24 in Zijlstra and it’s on the base substrate 102. A plurality of metal-containing nanostructures formed on the base substrate is shown in Fig. 5 item 500 in Zijlstra.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Zijlstra to Chou to have a metal-containing nanostructure formed thereon as set forth in claim 1 in order to enable high single-molecule sensitivity (See paragraph [0036], lines 25-26 in Zijlstra.).
However, Chou when modified by Zijlstra, does not teach the use of a reference electrode.
Rubinstein, from the same field of endeavor as Chou, teaches the use of a reference electrode (This corresponds to “reference electrode” mentioned in p. 14, line 4 in Rubinstein.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rubinstein to the modified device of Chou to have a reference electrode in order to provide a stable voltage to the working electrode in the electrochemical cell.
Regarding claim 11, the modified device of Chou discloses a substrate with metal -containing (Zijlstra teaches this limitation, see claim 10 above.) nanostructures (See Fig. 3(B) in Chou. In Fig. 3(B) in Chou, it shows item 120, which represents the plurality of nanopillars and a plurality of nanoprotrusions spaced apart from one another and formed on the base substrate 110.) and a working electrode (This corresponds to item 201 in Fig. 1 in Chou.).
Regarding claim 12, Chou teaches the electrochemical deposition-Raman analysis integration system (This refers to Fig. 1 in Chou.) of claim 10, wherein a 3D nanoplasmonic composite thin film (This corresponds to item 130 in Fig. 3B in Chou.) composed of a plasmonic nanostructure (This corresponds to item 120 in Fig. 3B in Chou.)  and a target molecule (This corresponds to item 160 in Fig. 3B in Chou.) is formed on the nanostructure formed on the base substrate (This corresponds to item 110 in Fig. 3C in Chou.) when a voltage is applied (This refers to the “applying a voltage between the enhancement layer and at least one counter electrode” in claim 1, p. 11 column 2 lines 9-10 and Fig. 7 in Chou.), and the 3D nanoplasmonic composite thin film is formed on the metal-containing nanostructure formed on the base substrate by: electrochemical deposition (This process is done through “electrochemical deposition” cited in paragraph [0040], line 6 in Chou.) of the plasmonic nanostructure; and chemical bonding (This corresponds to “covalent bond” in paragraph [0046], column 2, line 5 in Chou.) or electrostatic attraction of the target molecule.  
However, Chou does not disclose the nanostructures is made of metals.
Zijlstra, from the same field of endeavor as Chou, teaches the nanostructures is made of metals (This corresponds to item 100 in Fig. 1A, which is the “protrusion 100” mentioned in paragraph [0036], line 3 in Zijlstra. The protrusion is made of gold nanorod cited in paragraph [0036].).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Zijlstra to the modified device of Chou to have the nanostructures is made of metals in order to enable high single-molecule sensitivity (See paragraph [0036], lines 25-26 in Zijlstra.).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Zijlstra, and Stephen as applied to claim 10 above, and further in view of Bermudez, B. et al. WO 2011158223 A1 (hereinafter Bermudez).
Regarding claim 14, the limitation “The electrochemical deposition-Raman analysis integration system of claim 10, wherein Raman analysis is performed simultaneously with the formation of the 3D nanoplasmonic composite thin film by electrochemical deposition.” is an intended use limitation. It does not introduce any structural limitations to the claims and merely states how the apparatus is intended to be used. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Therefore, the limitation does not structurally differentiate the claims over the prior art. However, for the purposes of compact prosecution, the limitation is obvious to a person having ordinary skill in the art.
Bermudez, from the same field of endeavor as Chou, teaches the electrochemical deposition-Raman analysis integration system (See Fig. 2 and p. 7 lines 28-33 in Bermudez.), wherein Raman analysis is performed simultaneously (The electrochemical deposition and Raman analysis are performed simultaneously stated in p. 1 lines 5-10) with the formation of the 3D nanoplasmonic composite thin film (This corresponds to item 2, which is a “thin layer” cited in claim 1(a) and 1(b) in Bermudez.) by electrochemical deposition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Bermudez to the modified device of Chou to have the electrochemical deposition-Raman analysis integration system of claim 10, wherein Raman analysis is performed simultaneously with the formation of the 3D nanoplasmonic composite thin film by electrochemical deposition in order to determine if the time evolution of the parameters of the layer during its growth and/or its value at the end of the process correspond to the predefined characteristic parameters for the process (See Abstract, lines 20-24 in Bermudez.).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Zijlstra, Stephen, and Rubinstein  as applied to claim 12 above, and further in view of Ah, Y. E. et al. KR 20200040111 A (hereinafter Ah).
Regarding claim 13, Chou teaches the electrochemical deposition-Raman analysis integration system of claim 12, wherein the 3D nanoplasmonic composite thin film (The nanoplasmonic composite thin film corresponds to items 130 and 160 in Fig. 3(B) in Chou.) is formed by: electrochemical deposition (See paragraph [0040], line 6 in Chou.) and chemical bonding (See paragraph [0046], column 2, line 5 in Chou.) or electrostatic attraction between Au (See item 130 in Fig. 3(B) in Chou.) and the target molecule (See item 160 Fig. 3(B) in Chou.).
However, Chou is silent with respect to a precursor HAuCl4.
Ah, from the same field of endeavor as Chou, teaches the use of a precursor HAuCl4 (This corresponds to “precursor such as HAuCl4” cited in paragraph [0057] in Ah.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Ah to the modified device of Chou to use a precursor HAuCl4 because of its bio-stability property (See paragraph [0057] in Ah.).
Claim 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Zijlstra and Stephen as applied to claim 1 above, and further in view of Ah, Y. E. et al. KR 20200040111 A (hereinafter Ah).
Regarding claim 15, Chou teaches a method of fabricating a substrate including a three-dimensional (3D) nanoplasmonic composite structure, the method comprising: I-i) preparing a base substrate (This refers “a plate” to claim 1(a) in p. 11 in Chou. The base substrate is part of the plate as shown in Fig. 3(b) in Chou.) with a metal-containing nanostructure (This represents item 120 in Fig. 3(b) in Chou and Zijlstra teaches the limitation “a metal-containing nanostructure” in claim 1 above.) as set forth in claim 1 in an electrochemical cell (This refers to Fig. 1 in Chou.); I-ii) preparing an electrolyte solution including a target molecule (This pertains to claim 1(b) in p. 11 in Chou. Preparing an electrolyte solution including a target molecule corresponds to in preparing to “attach capture agents to the surface of the enhancement layer”.) and a precursor (Ah teaches this limitation, see claim 13.) of a plasmonic nanostructure in the electrochemical cell; and I-iii) forming a 3D nanoplasmonic composite thin film composed of a plasmonic nanostructure and a target molecule on the metal-containing nanostructure by applying a voltage to an electrode (This corresponds to claim 1(c) and claim 1(d) in p. 11-12 in Chou.).  
However, Chou and Zijlstra do not disclose a precursor  of a plasmonic nanostructure in the electrochemical cell.
Ah, from the same field of endeavor as Chou, teaches the use of HAuCl4  as a precursor of a plasmonic nanostructure in the electrochemical cell (This corresponds to “precursor such as HAuCl4” cited in paragraph [0057] in Ah.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Ah to the modified device of Chou to use a precursor HAuCl4 because of its bio-stability property (See paragraph [0057] in Ah.).
Regarding claim 16, Chou teaches the method of claim 15, wherein in step I-iii), electrochemical deposition is performed by applying a voltage (This corresponds to element 204 in Fig. 1 in Chou where the voltage is applied in items 203 and 201.) between a counter electrode (This corresponds to element 203 in Fig. 1 in Chou.) and the metal-containing nanostructure, which serves as working electrode (This corresponds to element 201 in Fig. 1 in Chou.).  
Regarding claim 17, Chou teaches a real-time Raman spectroscopy analysis method comprising: II-i) preparing a base substrate (See claim 1(a) in p. 11 in Chou.) with a metal-containing nanostructure (This represents item 120 in Fig. 3(b) in Chou and Zijlstra teaches the limitation “a metal-containing nanostructure” in claim 1 above.) as set forth in claim 1 in an electrochemical cell of an electrochemical deposition system (This corresponds to Fig. 1 in Chou.); II-ii) preparing an electrolyte solution including an analyte (This pertains to claim 1(b) in p. 11 in Chou. Preparing an electrolyte solution including a target molecule corresponds to in preparing to “attach capture agents to the surface of the enhancement layer”.) and a precursor (Ah teaches this limitation, see claim 15.) of a plasmonic nanostructure in the electrochemical cell; II-iii) forming a three-dimensional (3D) nanoplasmonic composite thin film composed of a plasmonic nanostructure and a target module on the metal-containing nanostructure by applying a voltage to an electrode (See claim 1(c) and claim 1(d) in Chou in p. 11 to p. 12.); and II-iv) performing Raman analysis by emitting light to the base substrate on which the 3D nanoplasmonic composite thin film is formed (See claims 17 and 18 in Chou in p. 12.).
Claims 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Zijlstra, Stephen and Ah  as applied to claim 17 above, and further in view of Xi, W. et al.,“Elucidation of HEPES Affinity to and Structure on Gold Nanostars”, Journal of the American Chemical Society 2019 141 (9), 4034-4042, DOI: 10.1021/jacs.8b13211 (hereinafter Xi) and Madiyar, F. R. et al. "Integration of a nanostructured dielectrophoretic device and a surface-enhanced Raman probe for highly sensitive rapid bacteria detection." Nanoscale 7.8 (2015): 3726-3736, (hereinafter Madiyar).
Regarding claim 18, Chou does not teach the real-time Raman spectroscopy analysis method of claim 17, wherein the precursor of the plasmonic nanostructure is a metal complex ion and a Raman signal is enhanced by an anion-π interaction between the analyte and the metal complex ion.  
Xi, from the same field of endeavor as Chou, teaches the precursor of the plasmonic nanostructure is a metal complex ion (The precursor corresponds to “AuCl4” cited in p. 4035, column 1, paragraph 4, line 5 in Xi. The plasmonic nanostructure represents the “gold nanostars” cited in p. 4035, column 1, paragraph 4, lines 4-5 in Xi.) and anion-π interaction (This pertains to “π−π interactions” cited in the Abstract lines 15-16 in Xi.) between the analyte (The analyte is the benzene cited in the Abstract line 15 in Xi.) and the metal complex ion (The metal complex ion is the“AuCl4” cited in p. 4035, column 1, paragraph 4, line 5 in Xi.).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Xi to the modified device of Chou to have the precursor of the plasmonic nanostructure a metal complex ion and an anion-π interaction between the analyte and the metal complex ion in order to promote adsorption of the analyte to the metal (See Abstract line 16 in Xi.).
However, the modified device of Chou and Xi are silent with respect to a Raman signal is enhanced by interaction between the analyte and the metal complex ion..
Madiyar, from the same field of endeavor as Chou, teaches the real-time Raman spectroscopy analysis (This pertains to Fig. 1 in Madiyar.) method of claim 17, the Raman signal is enhanced (See Abstract lines 8-9 in Madiyar.) by the interaction between the analyte (The analyte corresponds to the “E. coli DHα5” mentioned in the Abstract line 5 and in Fig. 2(a) in Madiyar.) and the metal complex ion (This pertains to “the negatively charged surface of gold-coated-IO nanoovals (NOVs) through electrostatic interactions.” cited in p. 3727, column 2, paragraph 9, lines 5-7 in Madiyar. See also Fig. 2(a) in Madiyar.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Madiyar to the modified device of Chou to have the real-time Raman spectroscopy analysis method of claim 17 wherein a Raman signal is enhanced by the interaction between the analyte and the metal complex ion in order to significantly improved the detection limit and speed of the measurement (See Abstract lines 8-9 in Madiyar.).
Regarding claim 19, Chou does not teach wherein the analyte is a material with π electrons.
Xi, from the same field of endeavor as Chou, teaches the analyte (The analyte is the benzene cited in the Abstract line 15 in Xi.) is a material with π electrons (Benzene is a material with π electrons because it interacts with the gold in “π−π interactions” cited in the Abstract lines 15-16 in Xi.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Xi to the modified device of Chou to have the analyte is a material with π electrons in order to promote adsorption of the analyte to the metal (See Abstract line 16 in Xi.).
Regarding claim 20, Chou does not teach the analyte is an aromatic compound or a material containing the same.  
Xi, from the same field of endeavor as Chou, teaches the analyte is an aromatic compound (Benzene is an aromatic compound.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Xi to the modified device of Chou to have the analyte an aromatic compound or a material containing the same in order to detect the toxic level of the aromatic compound such as benzene.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877